         Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MBALAMINWE MWIMANZI,

                                Plaintiff,
             v.
                                                     20-cv-00079 (CRC)
 JOSHUA WILSON, et al.,

                                Defendants.



   DEFENDANTS’ CONSENT MOTION FOR AN EXTENSION OF THE CURRENT
                       BRIEFING SCHEDULE

       Defendants District of Columbia (the District) and Officer Joshua Wilson, with the

consent of Plaintiff Mbalaminwe Mwimanzi, move this Court, under Fed. Rs. Civ. P. 6(b) and

16(b)(4), for a short extension of the current briefing schedule. Additional time is needed to

more thoroughly flush out the arguments raised by Mwimananzi in his motion for leave to

amend, the law pertaining to the relief sought, and the arguments needed to be raised by

Defendants in their motion for summary judgment. This brief delay will not unduly affect the

calendar as no trial date has been set and no party will suffer undue prejudice.

       A memorandum of points and authorities and a proposed order are attached for the

Court’s consideration.

Dated: July 29, 2021                          Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              CHAD COPELAND
                                              Deputy Attorney General
                                              Civil Litigation Division



                                                 1
 Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 2 of 8




                                    /s/ Patricia A. Oxendine __________________
                                    PATRICIA A. OXENDINE
                                    D.C. Bar No. 428132
                                    Chief, Civil Litigation Division, Section I


                                    /s/ Kerslyn D. Featherstone________________
                                    KERSLYN D. FEATHERSTONE
                                    D.C. Bar No. 478758
                                    Senior Assistant Attorney General
                                    STEPHANIE M. CORCORAN
                                    D.C. Bar No. 1510874
                                    Assistant Attorney General
                                    400 6th Street, NW
                                    Washington, D.C. 20001
                                    (202) 724-6600; (202) 615-3910 (direct)
                                    (202) 741-8924; (202) 741-0595 (fax)
                                    kerslyn.featherstone@dc.gov
                                    stephanie.corcoran@dc.gov

                                    Counsel for Defendants District of Columbia and
                                    Officer Joshua Wilson


                       LCvR 7.1(m) CERTIFICATION

On July 29, 2021, Mwimanzi’s counsel consented to the relief requested in this motion.



                                    /s/ Kerslyn D. Featherstone______________
                                    KERSLYN D. FEATHERSTONE
                                    Senior Assistant Attorney General




                                       2
         Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 3 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MBALAMINWE MWIMANZI,

                                Plaintiff,
             v.
                                                     20-cv-00079 (CRC)
 JOSHUA WILSON, et al.,

                                Defendants.



       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
    DEFENDANTS’ CONSENT MOTION TO EXTEND THE CURRENT BRIEFING
                            SCHEDULE

       The District of Columbia (the District) and Officer Joshua Wilson submit this

memorandum of points and authorities in support of their Consent Motion to extend the current

briefing schedule.

                                        INTRODUCTION

       As presented by Plaintiff Mbalaminwe Mwimanzi and given existing law, the issues now

before the Court may be issues of first impression. Given the arguments raised by counsel and

the existing law, Defendants need additional time to fully flush out the issues, to discuss the law

relied on by Mwimanzi, and other existing law. A short extension of the current briefing

schedule will allow Defendants to present more thoroughly analyzed briefs for the Court’s

consideration.

                                                 FACTS

       This case arises from the claims raised by Mwimanzi that, while a guest at a friend’s

home, he was unreasonably searched and assaulted by Officer Wilson. See Compl. [1].



                                                 3
          Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 4 of 8




Mwimanzi has sued Officer Wilson under 42 U.S.C. § 1983 (Count I) and both Officer Wilson

and the District for battery (Count II). Id.

       Discovery is closed. See March 9, 2021 Minute Order;. On June 21, 2021, the parties

proposed a briefing schedule for dispositive motions and Mwimanzi’s motion to amend the

complaint. See Jt. Status Rpt. [23]. On July 1, 2021, Mwimanzi moved to amend the complaint.

See Mot. to Amend [24]. Defendants’ response to the motion and their motion for summary

judgment are due by July 29, 2021. See June 21, 2021 Minute Order. Defendants now seek a

short extension of the briefing schedule.

                                            LEGAL STANDARD

       Fed. R. Civ. P. 6(b)(1) provides that “[w]hen an act may or must be done within a

specified time, the court may, for good cause, extend the time: (A) with or without motion or

notice if the court acts, or if a request is made, before the original time or its extension

expires….” Under Fed. R. Civ. P. 16(b)(4), “[a] schedule may be modified only for good cause

and with the judge's consent.”

                                            ARGUMENT

       This motion is filed prior to the expiration of the July 29, 2021 prescribed period for

Defendants’ response to Mwimanzi’s motion for leave to amend, their summary judgment

motion, and other briefing deadlines. And otherwise meets the requirements of Rules 6(b)(1)

and 16(b)(4). The Court should grant this motion because good cause exists for the requested

relief. Specifically, given the arguments raised by Mwimanzi, the law on which he relies,

current existing law and the possibility that this may be a case of first impression, and

undersigned’s busy discovery and deposition calendar in early July and travel out of the country,




                                                   4
         Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 5 of 8




additional time is needed to present more thoroughly analyzed briefs for the Court’s

consideration.

       This modification is not sought for purposes of delay. No party will be unduly

prejudiced, nor will the Court’s calendar be unduly burdened should this motion be granted.

Indeed, the parties agree about the relief sought in this motion. Accordingly, Defendants ask that

the following deadlines govern the remainder of this litigation:

                                       Current Deadline             Proposed Deadline
 Defendants’ opposition to the     July 29, 2021                   August 6, 2021
 motion for leave to amend,
 and Defendants’ motion for
 summary judgment
 Plaintiff’s reply in support of   August 30, 2021                 September 10, 2021
 his motion to amend, his
 opposition to Defendants’
 motion for summary
 judgment, and his contingent
 motion for summary
 judgment on his proposed
 new claim
 Defendants’ reply in support      September 13, 2021              September 24, 2021
 of their motion for summary
 judgment, and their
 opposition to Plaintiffs’
 contingent motion for
 summary judgment
 Plaintiff’s reply in support of   September 27, 2021              October 8, 2021
 his contingent motion for
 summary judgment

                                            CONCLUSION

       For these reasons, the Court should grant this motion.

Dated: July 29, 2021                         Respectfully submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia




                                                 5
Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 6 of 8




                           CHAD COPELAND
                           Deputy Attorney General
                           Civil Litigation Division


                           /s/ Patricia A. Oxendine __________________
                           PATRICIA A. OXENDINE
                           D.C. Bar No. 428132
                           Chief, Civil Litigation Division, Section I


                           _/s/ Kerslyn D. Featherstone________________
                           KERSLYN D. FEATHERSTONE
                           D.C. Bar No. 478758
                           Senior Assistant Attorney General
                           STEPHANIE M. CORCORAN
                           D.C. Bar No. 1510874
                           Assistant Attorney General
                           400 6th Street, NW
                           Washington, D.C. 20001
                           (202) 724-6600; (202) 615-3910 (direct)
                           (202) 741-8924; (202) 741-0595 (fax)
                           kerslyn.featherstone@dc.gov
                           stephanie.corcoran@dc.gov

                           Counsel for Defendants District of Columbia and
                           Officer Joshua Wilson




                              6
          Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 7 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MBALAMINWE MWIMANZI,

                                   Plaintiff,
              v.
                                                       20-cv-00079 (CRC)
 JOSHUA WILSON, et al.,

                                   Defendants.



                                                 ORDER

        Upon consideration of Defendants District of Columbia and Office Joshua Wilson’s

Consent Motion to extend the current briefing schedule, the supporting memorandum of points

and authorities, and the record herein, it is on this _____ day of ________________, 2021,

        ORDERED: that the Motion is GRANTED for the reasons raised in the motion, and it

is,

        FURTHER ORDERED: that the following briefing schedule will govern the remainder

of this litigation:

                                         Current Deadline            New Deadline
 Defendants’ opposition to the       July 29, 2021                  August 6, 2021
 motion for leave to amend,
 and Defendants’ motion for
 summary judgment
 Plaintiff’s reply in support of     August 30, 2021                September 10, 2021
 his motion to amend, his
 opposition to Defendants’
 motion for summary
 judgment, and his contingent
 motion for summary
 judgment on his proposed
 new claim
 Defendants’ reply in support        September 13, 2021             September 24, 2021
 of their motion for summary

                                                   7
        Case 1:20-cv-00079-CRC Document 25 Filed 07/29/21 Page 8 of 8




judgment, and their
opposition to Plaintiffs’
contingent motion for
summary judgment
Plaintiff’s reply in support of   September 27, 2021             October 8, 2021
his contingent motion for
summary judgment




                                            ________________________________
                                            JUDGE CHRISTOPHER R. COOPER
                                            U.S. District Court for the District of Columbia




                                               8
